DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1, line 13-14 recites “processing element is mounted as a circulating loop on the shaft.” The specification fails to recite or define “circulating”. For examination purposes, this limitation is interpreted as a loop.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, the claim will be interpreted as “The tool according to claim 1, wherein a penetrator is mounted on the shaft”.

				Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricci (US3076254).
	
	Regarding claim 1 (Amended), Ricci discloses a tool for flash-trimming and/or cleaning a component (Column 1, lines 8-12), comprising a shaft (Figure 2 Element 13) and a processing element (Figure 2 Element 14) mounted on the shaft such that it can be removed (Column 2, lines 6-12), wherein the processing element is designed as a flexible cord (Column 2, Lines 8-9 “cutting element is preferably formed from a two strand twisted galvanized aircraft cable”) and is received on the shaft such that, in an operational state, it bulges radially outwards in at least some sections as the rotational speed of the shaft increases (Fig. 2 shows element 14 received on the shaft and bulging radially outward), and wherein the processing element is fixed or received in a torque-proof manner (the limitation “fixed or received in a torque proof manner” is interpreted as the processing element being fixed on the shaft would be considered a torque-proof manner. Figures 2 and 3 show the processing element fixed at Element 17 and 18 on the shaft) on the shaft at two receiving positions arranged spaced apart along a rotation axis of the shaft (See annotated drawing below. The processing element is received in the two indicated positions and those positions are spaced along a rotation axis of the shaft), wherein the processing element is mounted as a circulating loop on the shaft (See annotated drawing below. “Circulating” is not recited nor defined in the specification therefore this limitation is interpreted as a loop, as best understood).

    PNG
    media_image1.png
    310
    267
    media_image1.png
    Greyscale

	Regarding claim 3, Ricci discloses the tool according to claim 1 wherein a receiving notch is provided at a first receiving position (See annotated drawing below), in which the processing element projects and/or is guided in a displaceable manner (The annotated drawing below shows the processing element guided in the notch and projecting outward along the loop).

    PNG
    media_image2.png
    293
    148
    media_image2.png
    Greyscale

	Regarding claim 6, Ricci discloses the tool according to claim 1, wherein several processing elements are connected to the shaft (See annotated drawing below. Colum 2, lines 8-9 recites “the cutting element is preferably formed from a two-strand twisted galvanized aircraft cable” each strand is considered a processing element and is connected to the shaft).

    PNG
    media_image3.png
    461
    391
    media_image3.png
    Greyscale


	Regarding claim 8, Ricci discloses the tool according to claim 1, wherein a penetrator is mounted on the shaft. (See annotated drawing below. The shaft has a smaller diameter portion with a rounded edge that would allow for penetration of surfaces)

    PNG
    media_image4.png
    259
    214
    media_image4.png
    Greyscale
		

Claim(s) 1, 5, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prosl (US6254467).
	Regarding claim 1, Prosl discloses a tool for flash-trimming and/or cleaning a component (Abstract), comprising a shaft (Figure 1 Element 1) and a processing element (Figure 1 Element 5) mounted on the shaft such that it can be removed (Column 3, lines 17-20), wherein the processing element is designed as a flexible cord (Column 3, lines 13-14 “tool elements 5,6 such as threads, filaments, cords, or the like are stretched”) and is received on the shaft such that, in an operational state, it bulges radially outwards in at least some sections as the rotational speed of the shaft increases (Fig 1 and Column 3, lines 32-35), and wherein the processing element is (the limitation “fixed or received in a torque proof manner” is interpreted as the processing element being fixed on the shaft would be considered a torque-proof manner. Column 3, lines 8-10 “A shank 1, which can be rotated by means of a spindle drive (not shown) is provided with an upper carrier 2 on its upper part and a lower carrier 3 on its lower part. Figure 1 shows the processing elements fixed to elements 2 and 3 which are fixed to the shaft) on the shaft at two receiving positions arranged spaced apart along a rotation axis of the shaft (Figure 1 and column 3, lines 8-10. Processing elements received at receiving positions of element 2 and 3 spaced along the rotation axis of the shaft), wherein the processing element is mounted as a circulating loop on the shaft (See annotated drawing below. The processing element is mounted on carriers 2 and 3 to create a loop. “Circulating” is not recited nor defined in the specification therefore this limitation is interpreted as a loop, as best understood).

    PNG
    media_image5.png
    647
    465
    media_image5.png
    Greyscale


	Regarding claim 5, Prosl discloses the tool according to claim 1 wherein the processing element is held on the shaft in a prestressed manner by means of a spring element (Figure 1 Element 7 and Column 3, lines 28-31 “Dependent thereon the movable lower carrier 3 is moved upwardly or downwardly on the shank 1. This movement is counteracted by the spring force of the spring 7.”).

	Regarding claim 6, Prosl discloses the tool according to claim 1, wherein several processing elements are connected to the shaft (Figure 1 shows several processing elements connected to the shaft by connection to the upper and lower carriers).

	Regarding claim 7, Prosl discloses the tool according to claim 1, wherein the processing element is fixed or connected at least one end to a supporting arm extending transversely to a rotation axis of the shaft. (See annotated drawing below)

    PNG
    media_image6.png
    647
    582
    media_image6.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Dedger (US2437822)
	Regarding claim 9, Ricci teaches all elements of the current invention as stated above except wherein a removing element, comprising at least one of a flash-trimming brush, an abrading body, a polishing body, a milling body, or a drilling body, is mounted on the shaft.
(Figure 1 and Column 1, lines 4-10 recites “One of the principal objects of the present invention is found in the improvement which consists in combining with a rotary cutting tool, such as an ordinary drill bit, a supplementary cutting blade which is effective for removing the sharp burrs raised by the drill bit when the latter enters the work; or when drilling a through hole or aperture, is effective for removing the burrs formed at the hole margins on the face and back sides of the work).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci to incorporate the teachings of Jones to provide a drilling body on the distal end of the shaft of the de-burring tool disclosed by Ricci. Doing so would allow the de-burring tool to more easily penetrate through a surface to allow the tool to de-burr or remove excess material.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Danchine (US6086294).
	Regarding claim 10, Ricci discloses the tool of claim 1 but fails to disclose a processing system with a processing machine receiving the tool, comprising an automated moving device or articulated robot arm.
	Danchine teaches a processing system with a processing machine receiving the tool (Figure 1 shows the robotic arm 28 with the cutting tool 10 mounted to it. Column 2, lines 54-57 “A robotic arm is generally shown at 28. The cutting tool 10 is mounted to the robotic arm 28 which is used to manipulate the cutting tool 10 along the edge 14 of part 16”), comprising an articulated robot arm (Figure 1 Element 28).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci to incorporate the teachings of Danchine to provide a processing system comprising an articulated robotic arm with the deburring tool disclosed by Ricci. Doing so would allow the tool of Ricci to be operated with the accurate movements of the articulated robotic arm and thereby create a more uniform deburring process.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Darling (US1786520) discloses a device for cleaning the barrels of small guns and firearms which is effective in removing rust, lead, carbon, and other matter. Jones (US8499399) discloses a device for cleaning the interior of a pipeline. Carroll (US6926593) discloses a combined tool for both drilling a hole through a vehicle wheel and deburring the edge of the hole. Dill (US6231430) discloses an apparatus for dislodging and abrading cryolite encrustations from carbon anodes spent during aluminum smelting. Brewster (US5257435) discloses a chimney cleaning tool for removing accumulations of foreign materials from the interior surfaces of smoke chambers and chimney flues of fireplaces. Dunham (US4280852) discloses a metal blade on a rotary cleaning tool for cleaning heat exchanger tubes. Thompson .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723